Citation Nr: 1510433	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs educational benefits in the amount of $9,343.32.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the Veteran failed to report for a scheduled Travel Board hearing in October 2013.  Thus, his hearing request is considered withdrawn.


FINDINGS OF FACT

1.  There was no fault on the part of VA for the overpayment in the amount of $9,343.32.

2.  The recovery of the VA benefits would not nullify the objective for which benefits were intended.

3.  The Veteran did not change his position to his detriment, and there was no reliance on these VA benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.
4.  The waiver of the debt would involve unjust enrichment to the Veteran.
5.  Financial hardship is not demonstrated.

CONCLUSION OF LAW

The recovery of the overpayment of VA educational benefits in the amount of $9,343.32 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Court has determined that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, information necessary for the instant Board decision is of record.

Analysis

The Committee on Waivers & Compromises determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board agrees.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

Again, the first and second elements pertain to the fault of the debtor versus the fault of the VA.  In this regard, the Board notes that the Veteran's educational institution apparently over reported the number of credit hours he was taking during Fall 2009, Winter 2010 and Fall 2010.  The overpayment became apparent due to an Education Compliance Survey at the Veteran's educational institution in December 2010.  A Memorandum from the Education Compliance Survey Specialist dated February 2011 indicates the amount of tuition paid by VA versus the actual amount the school charged the Veteran; the difference in the two amounts resulted in an overpayment as follows:  Fall 2009, overpayment of $4,516.66; Winter 2010, $4,666.66; and Fall 2010, $800.00.  The compliance survey additionally indicated that the Veteran was refunded the amounts of overpaid tuition by VA.  Thus, the Veteran has had the benefit of the overpayment of tuition.

Corrections were made to the Fall 2010 overpayment and the debt (amount refunded the Veteran) was $160.00; thus, $640.00 was credited towards the debt by VA and the overpayment amount was amended to $9,343.32, as noted on the cover page herein.  

The Veteran argues in his substantive appeal dated in February 2013 that the overpayment was issued to him in multiple disbursements which were mingled with loan and grant money and that he didn't realize that an overpayment was made.  Additionally, he indicates that he attempted to contact VA for payment arrangements but that the representatives refused to assist him and the debt was sent into collections; further indicating that he wished the service fee to be waived as well as the overpayment.  

The Veteran has submitted a Financial Status Report dated April 2011 indicating that he has a net monthly income less expenses of $330.12.  The Board has considered whether the Veteran would experience undue financial hardship if and when forced to repay the debt at issue.  There is no evidence that repayment would deprive him of basic necessities.  

With regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board finds that collection would not defeat the purpose of the benefit.  The Veteran was in receipt of benefits to which he was not entitled.  There is no indication that his reliance on VA benefits resulted in relinquishment of another valuable right.  Thus, this element of equity and good conscience is not in the Veteran's favor.

Concerning possible unjust enrichment, failure to make restitution would result in unfair gain to the debtor, the Board finds that the Veteran would be unjustly enriched by waiver of the debt.  If the government was not repaid for the tuition to which the Veteran was not entitled, unjust enrichment would result.

In summary, the Board has considered the elements of equity and good conscience. It has concluded that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment is against equity and good conscience.  Specifically, the Board notes that the Veteran received $9,343.32 in tuition assistance above and beyond what was due for his schooling.  Although the Board has considered his contentions that the money was mingled with other funds from his school, it seems clear that it would quickly become apparent that he had received an amount far in excess of what was necessary to pay his tuition and the school indicated that the money was refunded to the Veteran; obviously prior to the Education Compliance Survey with which VA determined that the Veteran had been unjustly enriched by receiving tuition monies over and above what was actually paid for his tuition.  Additionally, the Board takes notice of the Veteran's complaints concerning phone calls he made in order to make payment arrangements.  On the October 2011 cover page for the denial of a waiver of overpayment, information concerning a payment plan is detailed.  The Veteran was to pay the debt in full or request a monthly payment plan in writing along with a first payment and to submit a Financial Status Report.  There is no indication in the claims file that the Veteran took either of these steps after the October 2011 notice and thus his debt was turned over to a collections agency.

Taking into account all of the evidence and information of record, the Board finds that overpayment in the amount of $9,343.32 resulted solely from the actions of the Veteran and his educational institution; there was no fault on the part of VA; the recovery of the VA benefits would not nullify the objective for which benefits were intended; the Veteran did not change his position to his detriment, and there was no reliance on these VA benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation; the waiver of the debt would involve unjust enrichment to the Veteran;  and financial hardship is not demonstrated.  Accordingly, waiver of the debt is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $9,343.32 is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


